Title: To George Washington from Commodore Esek Hopkins, 12 May 1776
From: Hopkins, Esek
To: Washington, George



Honor’d Sir
Providence May 12th 1776

By Captn Jones in the Providence I have sent you as many of your Officers and Soldiers as I could Collect but some of them that I took onboard are Sick and some have left the Fleet, for what Reason I can’t tell.
Shall Collect as many of those that are left behind as soon as possible and send them by the first Opportunity and Advertize the Remainder as Deserters tho’ the Officers tell me they believe some are set out by Land to join their Regiments. I am with great Regard Your humble Servt

Esek Hopkins

